Citation Nr: 1711203	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle fracture.

2.  Entitlement to service connection for residuals of a left ankle fracture.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1996 to April 2005.  He also served in the Arizona Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO, in pertinent part, denied a compensable rating for hypertension, denied service connection for chronic right knee pain and residuals of head trauma, and declined to reopen previously denied claims for service connection for residuals of right and left ankle fractures.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

In May 2010, the Veteran had an informal conference with a Decision Review Officer (DRO) at the RO.  At the conclusion of the conference, the Veteran and his representative signed a report which contained, among other things, a written acknowledgement to the effect that the Veteran wished to withdraw his appeal with respect to hypertension.  38 C.F.R. § 20.204 (2016).  As such, that issue is not before the Board.

On the day of the DRO conference, the Veteran also filed a notice of disagreement (NOD) with respect to a May 2010 rating decision that increased his rating for service-connected gout from zero to 20 percent, effective March 30, 2009.  During the conference, the Veteran indicated that a 40 percent rating would satisfy his appeal.  Thereafter, in a February 2011 rating decision, the RO increased the rating for gout to 40 percent, effective March 30, 2009; thereby granting the full benefit sought.  Accordingly, as there is no remaining controversy with respect to the evaluation of his gout, that issue is likewise not before the Board.

The Board notes that in the February 2011 rating decision, the RO, in effect, recognized that the Veteran had gout of the right knee and ankles that was service-connected.  See February 2011 Rating Decision (granting a 40 percent rating based on number of exacerbations and involvement of the right knee and ankles).  The question the Veteran is asking the Board to resolve with respect to the right knee and ankles is whether he should be service-connected for orthopedic disability of those joints separate and apart from the gout for which he is already service connected.

During the pendency of his appeal, the Veteran relocated to Arizona, and his case was transferred to the jurisdiction of the RO in Phoenix.  In May 2012, he testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been prepared and associated with the record.

In May 2014, the Board reopened the claims of entitlement to service connection for residuals of left and right ankle fractures, and remanded all of the claims on appeal for additional development.  The case now returns to the Board for further appellate review.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.   38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In May 2014, the Board remanded the claims in order to obtain outstanding medical records from private treatment providers, Hill and Luke Air Force Bases, and the VA Medical Centers in Salt Lake City, Utah, and Phoenix, Arizona.  After obtaining such records, if they bore on the etiology of the disorders at issue, the AOJ was to forward the record to a VA examiner for an addendum opinion.  

Thereafter, treatment records from Hill and Luke Air Force Bases, and the VA Medical Centers in Salt Lake City, Utah, and Phoenix, Arizona, were obtained.  Therein are reports of the Veteran's continued problems of the right knee, ankles, and feet, which might be distinguishable from gout, for which the Veteran is already service-connected.  No addendum opinion addressing the nature and etiology of the Veteran's right ankle, left ankle, and right knee disorders is of record.  While the Board left to the AOJ's discretion whether to request an addendum opinion, given the additional records obtained, the Board now finds that an addendum opinion is necessary.  Further, in providing such opinion, the examiner should note the Veteran's reports of nontraumatic ankle pain dissimilar from gout flare ups, degenerative changes in the talonavicular joint and medial malleolus, arthroscopic meniscal debridement surgery, and right side tendonitis Achilles.

With regard to the claim for residuals of head trauma, an addendum opinion was obtained in November 2014.  At such time, the examiner noted that the VA examination conducted in June 2010 did not show any residuals of a traumatic brain injury from service, and treatment records received such time likewise showed no clinically significant medical care for residuals of head trauma, to include headaches.  He concluded that the Veteran did not have residuals of head trauma from service, to include headaches with any associated features.  However, it is unclear whether the examiner considered the Veteran's lay statements regarding his symptoms, including his reports of having to stay in the dark, missing some work because of headaches, and over-the-counter medication being ineffective in treating his symptoms.  Therefore, the examiner is asked to provide an addendum opinion considering the Veteran's reports of his symptoms, along with the medical treatment records and other evidence in the claims file.

The Board notes that the Veteran has moved overseas with his spouse who is on deployment.  Given the time that will pass on remand, the AOJ should contact the Veteran and ask him to identify (and authorize VA to obtain) any outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any relevant private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all identified records which have yet to be associated with the claims file should be obtained.   

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. After obtaining records identified by the Veteran, if any, make arrangements to return the record to the VA examiner who previously evaluated the Veteran's knee and ankle disorders in June 2010.

The examiner should be asked to again review the record, including any additional evidence added to the claims file since the time of the examiner's last review of the claims file in June 2010.  Thereafter, the examiner should prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on his or her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) whether the Veteran has identifiable orthopedic disabilities of the ankles and right knee that can properly be attributed to in-service trauma, to include in-service fractures of the ankles, separate and apart from the gout for which he is already service-connected.

If an examiner from whom a supplemental report is sought is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination is left to the discretion of the examiner(s) selected to offer the requested opinions.

In rendering an opinion, the examiner should not the Veteran's report of nontraumatic ankle pain dissimilar from gout flare ups, degenerative changes in the talonavicular joint and medial malleolus, arthroscopic meniscal debridement surgery, and right side tendonitis Achilles. 

A complete rationale for all opinions should be provided.

3.  Return the claims file to the examiner who evaluated the Veteran's head trauma in November 2014 or, if unavailable, another qualified examiner.  The examiner should provide a supplemental opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran suffers from residuals of in-service head trauma, to particularly include headaches accompanied by dizziness and "stars" or "flashing lights."  In doing so, the examiner should note the Veteran's lay statements that his headaches have caused him to avoid light, that he has missed some work and that over-the-counter medication has been ineffective in treating his symptoms, in addition to the medical evidence.

The need for another examination is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




